Case: 20-10424-BAH Doc #: 38-3 Filed: 09/14/20 Desc: Certificate of Service Page 1
                                      of 1



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW HAMPSHIRE

In Re: Theresa Pearson                                             Chapter 13
       Debtor                                                      Case No. 20-10424-BAH


        I, Steven M. Notinger, hereby certify that on this date I served Debtor’s Amended
Schedules I, J and Summary of Assets and Liabilities upon the following in the manner
prescribed:


Via CM/ECF 20-10424-BAH Notice will be electronically mailed to:

Brad C. Davis on behalf of Creditor Katherine Drisko
brad@davishuntlaw.com

Steven M. Notinger on behalf of Debtor Theresa Pearson
steve@notingerlaw.com, cheryl@notingerlaw.com;debbie@notingerlaw.com

Office of the U.S. Trustee
USTPRegion01.MR.ECF@usdoj.gov

Lawrence P. Sumski
SumskiCh13@gmail.comSteven M. Notinger on behalf of Debtor William L. Dickey
steve@notingerlaw.com, cheryl@notingerlaw.com;debbie@notingerlaw.com




Date: September 14, 2020                                   /s/Steven M. Notinger
                                                           Steven M. Notinger (BNH 03229)
                                                           Notinger Law, PLLC
                                                           PO Box 7010
                                                           Nashua, NH 03060
                                                           (603)888-0803
                                                           steve@notingerlaw.com




                                               1
